Citation Nr: 0711121	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for residuals of a right 
arm injury.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney 



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to September 1959.  These matters are before the 
Board of Veterans' Appeals (Board) from a July 2005 remand 
from the United States Court of Appeals for Veterans Claims 
(Court) pursuant to a Joint Motion by the parties.  The 
appeal was initiated from a June 2002 decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was before the Board in October 2004, 
when it denied service connection for hepatitis C and for 
residuals of a right arm injury.  The veteran appealed that 
decision to the Court.  By a July 2005 Order, the Court 
vacated the October 2004 Board decision, and remanded the 
matters for readjudication consistent with the Joint Motion.  
In October 2005, the Board remanded the case for further 
development.

In February 2006 correspondence to the RO, the veteran 
indicated that he wanted to withdraw his claim for service 
connection for hepatitis C.  38 C.F.R. § 20.204. 
Consequently, this matter is no longer a subject for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Initially, the Board notes that the NPRC has certified that 
the veteran's SMRs were destroyed in the 1973 fire at the 
NPRC.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

In October 2005, the Board remanded the case pursuant to the 
Court's July 2005 Order and the instructions in the Joint 
Motion.  In pertinent part, the remand asked the RO to 
schedule a VA examination to determine the etiology of the 
veteran's right upper extremity disorder.  In May 2006, a 
general VA examination was completed by Dr. Sil-Trojan and a 
diagnosis of post-traumatic neuropathy right upper extremity 
was provided.  An etiology opinion was not given and a 
notation indicates a neurological consultation was going to 
be completed.  [The Board notes that this general examination 
was originally scheduled for the claim of service connection 
for hepatitis C and that remand instructions requested 
someone other than Dr. Sil-Trojan perform the examination.  
As noted above, the veteran withdrew his request for service 
connection for hepatitis C; while the veteran's attorney 
alleges Dr. Sil-Trojan's performance of the examination did 
not comply with the remand instructions, that is not 
currently of issue, as the matter of service connection for 
hepatitis C is no longer on appeal.]  

A VA neurological disorders, miscellaneous examination report 
indicates it was "cancelled by MAS" and states that Sil-
Trojan was the examining provider.  In a July 2006 
supplemental statement of the case (SSOC), the RO 
readjudicated the veteran's claim based on his failure to 
report for the neurological examination that was scheduled on 
April 20, 2006.  

In a March 2007 statement, the veteran's attorney argues the 
RO erred in the July 2006 SSOC when it stated the veteran 
failed to report for an April 20, 2006 examination.  The 
record shows the RO initiated a request for a VA examination 
on April 20, 2006, not that an examination was scheduled for 
that date.  Instead, the veteran's examinations were 
scheduled for May 11, 2006, and the veteran appeared for both 
of them.  The veteran states that after his examination with 
Dr. Sil-Trojan, he was escorted by VA Medical Center security 
and Texas Department of Criminal Justice (TDCJ) security to a 
neurological examination with a Dr. Mosier.  He states that 
Dr. Mosier examined him with the TDCJ security guards in the 
office and indicated he could not complete the examination 
because prior 2002 electromyography (EMG) exam results were 
not in the claims file and he could not make a final analysis 
without them.  He wanted to have the veteran return for 
another EMG examination.  As noted above, the record does not 
reflect that the veteran was ever seen by Dr. Mosier or any 
other VA neurologist.  The veteran's attorney argues the 
veteran has always been willing to attend a VA examination, 
as long as he has adequate notice and an opportunity to 
attend.  

Based on the above arguments (and review of the claims file), 
it appears the veteran was scheduled for a neurological 
examination in May 2006 and attended the examination, but the 
doctor was unable to complete the examination, and that the 
veteran did not fail to report for examination.  A remand by 
the Board and/or by the Court confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
the RO has not complied with the October 2005 remand 
instructions and a neurological examination has not been 
completed, a further remand is necessary. 

The veteran's attorney also argues that since the July 2006 
SSOC readjudicated the claim based on the veteran's failure 
to appear for the examination, evidence added to the record 
since the Board's October 2005 remand has not been 
considered, to include sick call records from the TDCJ prison 
where the veteran is incarcerated and a September 2005 letter 
from VA Dr. H., discussing December 2004 comments from VA Dr. 
S.  Additionally, he alleges the RO has failed to secure 
"easily obtainable medical records" from TDCJ.  While it is 
not clear from the record that the RO was asked to obtain 
such records (the veteran's attorney submitted TDCJ records 
in February 2006, but did not indicate the RO needed to 
obtain more records from TDCJ and did not supply the 
necessary release and authorization forms to allow the RO to 
obtain such records), on remand the veteran should be asked 
whether there are more TDCJ records the RO needs to obtain.  
Additionally, since it appears that pertinent VA treatment 
records may be outstanding (specifically any report completed 
by Dr. Mosier in May 2006), the RO should make sure that any 
such records are associated with the claims file.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide releases to authorize it to 
obtain records from TDCJ, if any remain 
outstanding.  Whether or not he responds, 
the RO should associate with the claims 
file records of any current VA treatment 
of the veteran for right upper extremity 
disability that remain outstanding.

2.  The RO should then arrange for a VA 
neurological examination of the veteran, 
to include any necessary studies or 
testing, to determine the etiology of any 
right upper extremity disorder.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the veteran, 
the examiner should provide a diagnosis 
for any current right upper extremity 
disorder the veteran has, and provide an 
opinion as to whether it is at least as 
likely as not (a 50% or better 
probability) that any such disorder is 
related to and/or consistent with any 
right upper extremity injury(ies) in 
service as described by the veteran.  The 
examiner should note the prior opinions 
of record, to include those from Drs. S. 
and H., and  should explain the rationale 
for any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


